DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ramyar Farid on April 7, 2021.

The application has been amended as follows: 

Claim 1
A multi-layered ceramic electronic component comprising: a ceramic body including a plurality of dielectric layers, and pluralities of first and second internal electrodes opposing each other with the dielectric layers interposed therebetween, and including first and second surfaces opposing each other in a first direction corresponding to a stacking direction of the internal electrodes, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction; and 
external electrodes disposed on the third and fourth surfaces on an exterior of the ceramic body and electrically connected to the first and second internal electrodes, respectively, wherein the ceramic body includes an active portion including the pluralities of first and second 
each external electrode includes an electrode layer disposed on the third and fourth surfaces to be electrically connected to the first and second internal electrodes, respectively, and a conductive resin layer arranged on the electrode layer, the conductive resin layer extending to the first surface and the second surface of the ceramic body, 
a ratio of a thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic body to a length (Lm), in the second direction, of a length direction margin portion of the ceramic body extending between the third surface and the second internal electrodes, or between the fourth surface and the first internal electrodes, satisfies 2 to 29%, and 
the thickness (Tb) of the conductive resin layer extending to the first surface and the second surface of the ceramic body is a maximum thickness among thicknesses of the conductive resin layer measured orthogonally to the first surface

Claim 9
A multi-layered ceramic electronic component comprising: a ceramic body including a plurality of dielectric layers, and pluralities of first and second internal electrodes opposing each other with the dielectric layers interposed therebetween, and including first and second surfaces opposing each other in a first direction, third and fourth surfaces connected to the first and second surfaces and opposing each other in a second direction, and fifth and sixth surfaces connected to the first to fourth surfaces and opposing each other in a third direction; and 

first and second conductive resin layers arranged on the first and second electrode layers, the first and second conductive resin layers extending to the first surface and the second surface of the ceramic body, 
a length of a region in which the first and second conductive resin layers extend over the first surface and the second surface of the ceramic body is greater than a length of a region in which the first and second electrode layers extend over the first surface and the second surface of the ceramic body, 
a ratio of a thickness (Tb) of the first and second conductive resin layers extending to the first surface and the second surface of the ceramic body to a length (Lm), in the second direction, of a length direction margin portion of the ceramic body extending between the third surface and the second internal electrodes, or between the fourth surface and the first internal electrodes, satisfies 2 to 29%, and 
the thickness (Tb) of the conductive resin layers extending to the first surface and the second surface of the ceramic body is a maximum thickness among thicknesses of the conductive resin layers measured orthogonally to the first surface


Claim 17
A multi-layered ceramic electronic component comprising: a body including pluralities of first and second internal electrodes alternately stacked with each other with dielectric layers interposed therebetween, the first and second internal electrodes having first ends extending to first and second opposing surfaces of the body, respectively, and having second ends opposite to the first ends and spaced apart from the second and first opposing surfaces, respectively; and 
first and second external electrodes disposed on the first and second opposing surfaces of the body, respectively, and extending on to third and fourth surfaces opposing each other in a stacking direction of the internal electrodes, 
wherein each of the first and second external electrodes includes an electrode layer extending by a first distance over the third and fourth surfaces, and a conductive resin layer disposed on the electrode layer and extending by a second distance greater than the first distance over the third and fourth surfaces, [[and]] DB1/ 119951779.1Page 5 of 7Application No. 16/289,246Docket No.: 123193-7708 
a ratio of a thickness (Tb) of the conductive resin layer on the third and fourth surfaces, to a length (Lm) by which the second ends of the first and second internal electrodes are spaced apart from the second and first opposing surfaces, respectively, is in the range of 2% to 29%, and 
the thickness (Tb) of the conductive resin layer is a maximum thickness of the conductive resin layer measured orthogonally to the third surface

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach nor suggest (in combination with other claim limitations) a multilayer ceramic capacitor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848